            Case 1:19-cv-11159-ADB Document 1 Filed 05/22/19 Page 1 of 37



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS



 RACHEL WILEY
                                                             COMPLAINT & JURY DEMAND
         Plaintiff,
 v.

 BOULAY LAW FIRM, LLC AND JEANNE
 D’ARC CREDIT UNION

         Defendants.


                                          INTRODUCTION

       1.         The United States Congress has found abundant evidence of the use of abusive,

deceptive, and unfair debt collection practices by many debt collectors, and has determined that

abusive debt collection practices contribute to the number of personal bankruptcies, marital

instability, to the loss of jobs, and to invasions of individual privacy. Congress wrote and passed

the Fair Debt Collection Practices Act to eliminate abusive debt collections practices by debt

collectors, to ensure that those debt collectors who refrain from using abusive debt collection

practices are not competitively disadvantaged, and to promote consistent State action to protect

consumers against debt collection abuses.

       2.         This action arises out of the violation of the Fair Debt Collection Practices Act

(“FDCPA”) 15 U.S.C. § 1692 et seq., and/or the Massachusetts Consumer Protection Act

(“MCPA”) G.L. c. 93A, § 2, by Defendant(s) in their illegal efforts to collect a consumer debt

from Plaintiff.

                                     JURISDICTION & VENUE
            Case 1:19-cv-11159-ADB Document 1 Filed 05/22/19 Page 2 of 37



       3.       This Court has jurisdiction pursuant to 28 U.S.C. § 1331 and 15 U.S.C. §

1692k(d), and supplemental jurisdiction over state law claims pursuant to 28 U.S.C. § 1367.

       4.       Venue is proper in the District of Massachusetts because, pursuant to 28 U.S.C. §

1391(b) a substantial portion of the acts giving rise to this action occurred within the District of

Massachusetts. Specifically, the acts complained of occurred in Massachusetts, Plaintiff’s

property was located in Massachusetts, and Defendant transacts business in Massachusetts.



                                             PARTIES

       5.       Plaintiff Rachel Wiley (“Ms. Wiley”) is a natural person who resides in

Albuquerque, New Mexico.

       6.       Defendant Boulay Law Firm, LLC (“Boulay”) is a law office and limited liability

company organized under the laws of Massachusetts, with a principal office located at 9 Central

Street, Suite 402, Lowell, Massachusetts 01852.

       7.       Defendant Jeanne D’Arc Credit Union (“JDCU”) is a non-federal credit union

chartered in the Commonwealth of Massachusetts, with a principal office located at 581

Merrimack Street, Lowell, Massachusetts 01854.

       8.       Ms. Wiley suffered an injury in fact that is traceable to the acts and/or omissions

of Defendants, which is likely to be redressed by a favorable decision in this matter.



                       FACTUAL ALLEGATIONS – THE PROPERTY

       9.       On approximately May 27, 2005, Ms. Wiley purchased real estate located at 27

Kilby Street, Unit 5, Dracut, Massachusetts (the “Property”). She intended to use, and did use,

the Property as her primary residence for several years.



                                                  2
            Case 1:19-cv-11159-ADB Document 1 Filed 05/22/19 Page 3 of 37



       10.      Ms. Wiley subsequently moved from Massachusetts to her current residence in

New Mexico.

       11.      Ms. Wiley listed the property for sale in 2018 and ultimately agreed to sell the

Property in approximately July 2018. On July 18, 2018, Ms. Wiley signed a quitclaim deed

transferring the property to a third-party purchaser. This was signed in advance, as Ms. Wiley

was located in New Mexico and was unable to attend the closing in person. A closing with the

purchaser had been scheduled for July 31, 2018.



                          FACTUAL ALLEGATIONS – THE DEBT

       12.      On approximately April 20, 2006, Ms. Wiley allegedly opened a credit card

account with JDCU.

       13.      Ms. Wiley’s JDCU credit card debt was incurred for personal, family, or

household purposes.

       14.      All charges on the JDCU account were incurred for consumer (i.e. non-business)

purposes.

       15.      Ms. Wiley is a “consumer” as that term is defined by 15 U.S.C. § 1692a(3).



                     FACTUAL ALLEGATIONS – DEBT COLLECTOR

       16.      Boulay is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).

       17.      Boulay regularly collects or attempts to collect, directly or indirectly, debts owed

or due or asserted to be owed or due another.

       18.      Boulay’s website advertises itself as having a focus in, among other things,

creditor rights, collection and foreclosure.



                                                  3
         Case 1:19-cv-11159-ADB Document 1 Filed 05/22/19 Page 4 of 37



       19.     The below-referenced letter from Boulay to Wiley dated July 18, 2018 stated,

among other things, that Boulay was “acting as a debt collector, pursuant to the federal Fair Debt

Collection Practices Act.” It further provided notices to Ms. Wiley “[p]ursuant to the federal Fair

Debt Collection Practices Act.



                 FACTUAL ALLEGATIONS – COLLECTION CONDUCT

       20.     Boulay mailed to Ms. Wiley an initial communication dated July 18, 2018,

(Exhibit A).

       21.     The letter stated that the Boulay Law Firm had been retained by JCDU for the

purpose of collecting a debt from Ms. Wiley.

       22.     The letter stated that the balance due as of July 18, 2018 was $9,829.37.

       23.     Ms. Wiley received this initial communication on July 21, 2018 (Exhibit B).

       24.     On July 19, 2018, just one day after sending the initial communication to Ms.

Wiley, Boulay filed a Complaint in the Lowell District Court against Ms. Wiley, identified as

case number 1811 CV 925.

       25.     Among other things, the Complaint alleged that Ms. Wiley owed JDCU “the

amount of $9,829.37.” (Exhibit C).

       26.     Simultaneously, Boulay also filed an Ex Parte Motion for Approval of Real Estate

Attachment. (Exhibit D). The Motion requested an attachment “in the amount of $9,829.37”

       27.     The Lowell District Court held a hearing on Boulay’s Ex Parte Motion on July 19,

2019, which was granted.

       28.     The Court issued an Ex Parte Order and Approval of Attachment in the amount of

$9,829.37 on July 19, 2018. (Exhibit E).



                                                 4
             Case 1:19-cv-11159-ADB Document 1 Filed 05/22/19 Page 5 of 37



         29.      A Writ of Attachment in the amount of $9,829.37 was recorded at the Northern

Middlesex County Registry of Deeds on July 24, 2018. (Exhibit F).

         30.      Ms. Wiley was never served with process in Defendants’ lawsuit.

         31.      Ms. Wiley was never served with notice of the summons and complaint pursuant

to Mass. R. Civ. P. 4.

         32.      Ms. Wiley first learned of the existence of this attachment on approximately July

30, 2018, which was one day before the closing on her property was scheduled.

         33.      On July 30, 2018, Defendants submitted a payoff request on the attachment to Ms.

Wiley’s closing attorney in the amount of $14,549.85. (Exhibit G). In order to arrive at this

number, Defendants submitted the following line items:

                  a. An “outstanding balance” of $9,629.37.1

                  b. “Interest from 7/26/16 – 7/31/2018 (735 days)” in the amount of $2,866.50.

                  c. A “Court Filing Fee & Service of Process” totaling $341.48.

                  d. “Legal Fees” in the amount of $1,712.50.

         34.      Defendants’ payoff statement requested approximately $4,720.48 more than they

had requested in the Complaint and/or Motion, and none of these additional amounts had been

approved by the court-ordered attachment.

         35.      Ms. Wiley thereafter spoke with Boulay by telephone.

         36.      Pursuant to the conversation, Ms. Wiley ultimately agreed to pay and did pay

$12,000 in order to obtain a release the attachment. (Exhibit H).2



         1
           Upon information and belief, it appears that this amount was a scrivener’s error, and was actually
intended to be the correct amount of the Writ of Attachment, $9,829.37.

         2
            Boulay was actually paid the total sum of $12,019.50, due to an apparent error by the closing attorney in
calculating daily interest on the $12,000. JDCU subsequently returned the sum of $19.50 to Ms. Wiley on account of
this error.

                                                          5
          Case 1:19-cv-11159-ADB Document 1 Filed 05/22/19 Page 6 of 37



       37.       Upon information and belief, Defendants may argue that this $12,000 payment

was intended to be a settlement of the account for less than full balance. Ms. Wiley vigorously

disputes any such characterization.

       38.       Defendants refused to accept $9,829.37 as full payment of the attachment.

       39.       Instead, Defendants required Ms. Wiley to pay more than $9,829.37 in order to

release the attachment.

       40.       No settlement agreement was ever presented to Ms. Wiley or signed by her.

       41.       No 1099-C has been issued to Ms. Wiley, which would have been required under

tax laws if Defendants had agreed to cancel more than $600 in debt.

       42.       Finally, on August 2, 2018, Defendants dismissed the lawsuit against Ms. Wiley

without prejudice. (Exhibit I).



                                 COUNT I:
          VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT
                             15 U.S.C. § 1692 et seq.
                                    (Boulay)


       43.       Plaintiff incorporates by reference all of the preceding allegations as though fully

stated herein.

       44.       The following acts and/or omissions of Boulay constitute violations of the Fair

Debt Collection Practice Act:

                 a. Boulay violated 15 U.S.C. § 1692e(2) by representing that Ms. Wiley was

                    required to pay more than $9,829.37 in order to obtain a release of the Writ of

                    Attachment.




                                                   6
          Case 1:19-cv-11159-ADB Document 1 Filed 05/22/19 Page 7 of 37



               b. Boulay violated 15 U.S.C. § 1692f(1) by collecting more than it was legally

                   entitled to collect in order to obtain a release of the Writ of Attachment.

               c. Boulay violated 15 U.S.C. § 1692g by taking actions that overshadowed or

                   were inconsistent with Ms. Wiley’s right to request validation of the debt

                   within 30 days of receipt of Boulay’s initial communication. Specifically,

                   Boulay wrongfully and illegally sued Ms. Wiley during this time period for

                   the express purpose of obtaining a pre-judgment lien against the Property,

                   enforcing that lien, and compelling payment from Ms. Wiley without ever

                   providing her with due process rights.

       45.     These violations by Boulay were knowing, willful, and/or intentional, and Boulay

did not maintain procedures reasonably adapted to avoid any such violations.

       46.     Ms. Wiley has suffered an injury in fact that is traceable to Boulay’s conduct and

that is likely to be redressed by a favorable decision in this matter.

       47.     Ms. Wiley suffered concrete and particularized harm because her legally-

protected consumer rights under the FDCPA were violated by Boulay.

       48.     Due to Boulay’s violations of the FDCPA, Plaintiff is entitled to:

               a. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1);

               b. Statutory damages in an amount up to $1,000 pursuant to 15 U.S.C. §

                   1692k(a)(2)(A);

               c. And reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3)

                   from the Defendant.

       49.     Plaintiff is entitled to and hereby respectfully demands a trial by jury on all issues

so triable. U.S. Const. Amend. 7; Fed. R. Civ. P. 38.



                                                  7
          Case 1:19-cv-11159-ADB Document 1 Filed 05/22/19 Page 8 of 37



                               COUNT II:
      VIOLATION OF THE MASSACHUSETTS CONSUMER PROTECTION ACT
                          G.L. c. 93A, § 2 et seq.
                            (Boulay & JDCU)

       50.       Plaintiff incorporates by reference all of the preceding allegations as though fully

stated herein.

       51.       Boulay is engaged in trade or commerce in Massachusetts.

       52.       JCDU is engaged in trade or commerce in Massachusetts.

       53.       Pursuant to G.L. c. 93A, § 2, Boulay and JDCU were prohibited from engaging in

unfair or deceptive acts or practices.

       54.       Although the terms “unfair” and “deceptive” are not defined in the statute, courts

have typically found a practice to be unfair if it is “(1) within at least the penumbra of some

common-law, statutory, or other established concept of unfairness; (2) whether it is immoral,

unethical, oppressive, or unscrupulous; [or] (3) whether it causes substantial injury to

consumers.” PMP Associates, Inc. v. Globe Newspaper Co., 366 Mass. 593, 596, 321 N.E.2d.

915, 917 (1975). Furthermore, “an act or practice is deceptive if it possesses a tendency to

deceive. In determining whether an act or practice is deceptive, regard must be had, not to fine

spun distinctions and arguments that may be made in excuse, but to the effect which it might

reasonably be expected to have upon the general public.” Leardi v. Brown, 394 Mass. 151, 156,

474 N.E.2d 1094, 1099 (1985).

       55.       The following acts and/or omissions of Boulay and JDCU constitute violations of

G. L. c. 93A, § 2:

                 a. Boulay and JDCU violated G.L. c. 93A, § 2 by representing that Ms. Wiley

                     was required to pay more than $9,829.37 in order to obtain a release of the




                                                   8
         Case 1:19-cv-11159-ADB Document 1 Filed 05/22/19 Page 9 of 37



                   Writ of Attachment. This action also violated 940 Code Mass. Regs. §

                   7.07(2), which constitutes a per se violation of G.L. c. 93A, § 2.

               b. Boulay and JDCU violated G.L. c. 93A, § 2 by collecting more than legally

                   entitled to collect in order to obtain a release of the Writ of Attachment. This

                   action also violated 940 Code Mass. Regs. § 7.07(16), which constitutes a per

                   se violation of G.L. c. 93A, § 2.

               c. Boulay and JDCU violated G.L. c. 93A, § 2 by taking actions that

                   overshadowed or were inconsistent with Ms. Wiley’s right to request

                   validation of the debt within 30 days of receipt of Boulay’s initial

                   communication. Specifically, Boulay and JDCU wrongfully and illegally sued

                   Ms. Wiley during this time period for the express purpose of obtaining a pre-

                   judgment lien against the Property, enforcing that lien, and compelling

                   payment from Ms. Wiley without ever providing her with any due process

                   rights.

       56.     Boulay knowingly or willfully violated G.L. c. 93A, § 2.

       57.     The acts and/or omissions of Boulay were committed within the time and space

limits of its agency relationship with their principal, JDCU. These acts and/or omissions were

incidental to, or of the same general nature as, the responsibilities Boulay was authorized to

perform by JDCU in collecting consumer debts. By committing these acts and/or omissions

against Ms. Wiley, Boulay was motivated to benefit its principal, JDCU. Accordingly, JDCU is

therefore liable to Ms. Wiley through the Doctrine of Respondeat Superior for Boulay’s acts

and/or omissions in violation of state and federal consumer protection law(s).

       58.     JDCU knowingly or willfully violated G.L. c. 93A, § 2.



                                                 9
          Case 1:19-cv-11159-ADB Document 1 Filed 05/22/19 Page 10 of 37



         59.    On or about February 15, 2019, Ms. Wiley served Boulay with a pre-lawsuit

demand letter pursuant to G.L. c. 93A, § 9.

         60.    Boulay failed to respond to Ms. Wiley’s demand with a reasonable settlement

offer.

         61.    On or about February 15, 2019 Ms. Wiley served JDCU with a pre-lawsuit

demand letter pursuant to G.L. c. 93A, § 9.

         62.    JDCU failed to respond to Ms. Wiley’s demand with a reasonable settlement

offer.

         63.    Ms. Wiley has suffered an injury in fact that is traceable to Defendants’ conduct

and that is likely to be redressed by a favorable decision in this matter.

         64.    Ms. Wiley suffered concrete and particularized harm because her legally-

protected consumer rights under G.L. c. 93A, § 2 were violated by Defendants.

         65.    Due to Defendants’ violations of the G.L. c. 93A, § 2, Ms. Wiley is entitled to:

                a. The greater of actual damages or $25.00, pursuant to G.L. c. 93A, § 9(3).

                b. An award of not less than double actual damages, and not more than triple

                   damages, pursuant to G.L. c. 93A, § 9(3).

                c. And reasonable attorney’s fees and costs pursuant to G.L. c. 93A, § 9(4).

         66.    Plaintiff is entitled to and hereby respectfully demands a trial by jury on all issues

so triable. U.S. Const. Amend. 7; Fed. R. Civ. P. 38.



                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays that judgment be entered for Plaintiff and against

Defendants, including the following relief:



                                                  10
        Case 1:19-cv-11159-ADB Document 1 Filed 05/22/19 Page 11 of 37



       A.      An award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1);

       B.      An award of statutory damages in an amount up to $1,000 pursuant to 15 U.S.C. §

1692k(a)(2)(A);

       C.      An award of reasonable attorney’s fees and costs pursuant to 15 U.S.C. §

1692k(a)(3);

       D.      An award of actual damages pursuant to G.L. c. 93A, § 9(3);

       E.      An award of double or triple actual damages pursuant to G.L. c. 93A, § 9(3);

       F.      An award of reasonable attorney’s fees and costs pursuant to G.L. c. 93A, § 9(4);

and

       G.      All other and further relief as may be just and proper.


                                                 Respectfully submitted,


                                                 Plaintiff Rachel Wiley,
                                                 By Counsel,

                                                 /s/ Christopher M. Brine
                                                 Christopher M. Brine (BBO# 679289)
                                                 Brine Consumer Law
                                                 100 Grove Street, Suite 116
                                                 Worcester, MA 01605
                                                 Telephone: (508) 556-1899
                                                 Facsimile: (508) 556-9951
                                                 cmb@brineconsumerlaw.com




                                                11
Case 1:19-cv-11159-ADB Document 1 Filed 05/22/19 Page 12 of 37
           Case 1:19-cv-11159-ADB Document 1 Filed 05/22/19 Page 13 of 37



                                                                                    www.boulaYlaw.com
BOULAY                                                                              Nrne Central Street, Suite 402
   LAW FIRM, LLC                                                                    Lowell, Massachusetts 0 852 I



                                                                                    91 B - 452- 4 | 00 97 B - 452-2600 (f ax)


                                                                                    Sandra M. BoulaY, AttomeY


                                              July 18,2018



   Rachel WileY
   355 W Coyote Lane SE
                                                                                                       A
   Albuquerque, NM 87123

   Re: Jeanne D'Arc credit union visa Account No. 4294670010053053
       Balance due as of July 18,20L8: $9'829'37

   Dear Ms. WileY:
                                                                   Credit Union for collection
          This off,rce has been retained to represent Jeanne D'Arc
   relating to the above referenced matter'

        DuetoyourfailuretopayonthisaccounttheJeanneD'ArcCreditUniondemands
   payment in ful1 of all sums a.r" it thirty days from the date referenced above, or we shall
                                                -You
   cofllmence legal proceedings against you.          may cure this default by paying all sums
   in the amount of $9"829.37
                                                                  and Disclosure, you agreed
          Under the terms of your VISA Cardholder Agreement
                                                          fees and court costs ifapplicable' if
   to pay any fees, collection costs, reasonable attorney
                                                                     of Agreement and
   your account is considered in default. Enclosed please see copy
   Disclosure.

           Forpaymentonthisaccount,pleasenotifytheCollectionsManagerattheJeanne
    D,Arc Credit Union. Direct any other communications to this
                                                                office' Thank you'

                              NOTICE OF IMPORTANT RIGHTS
           pursuant to the federal Fair Debt Collection Practices Act (15 USCS $ 1692), a
    consumer debtor is required to be sent the following
                                                             notice: (1) unless the consumer'
                                                                            of the debt or any
    within thirty days aftei receipt of this notice, disputes the validity
                                                 to be valid by the debt collector; (2) if the
    fortion theieof, the debt wili be assumed                 the thir8-day period that the debt or
    consumer notifles the debt collector in writing within
    any pofiion thereof, is disputed, the debt colJctor
                                                           will obtain veriflrcation of the debt or a
                                                                such verification or judgment will
    copy of a judgmeni against the consumer and copy of
                                 by the debt collector; and (3) upon the consumer's
                                                                                         written
    be mailed to the   lor.i,,,..
         Case 1:19-cv-11159-ADB Document 1 Filed 05/22/19 Page 14 of 37



request within the thirty-day period, the debt collector will provide the consumer with the
name and address of the original creditor, if different from the current creditor.

      Boulay Law Firm,LLC is acting as a debt collector, pursuant to the federal Fair
Debt Collection Practices Act. Any information obtained will be used for that purpose.
The Federal Trade Commission has ruled that the federal Fair Debt Collection Practices
Act does not preclude the institution of legal action prior to the expiration of the thirty-
day period.




SMB:lj
Enclosure
cc: client/file


CERTTFTED         MAIL   7013 1090 0000 3845 5301
RETURN RECEIPT REQUESTED
12/16/2018                                   USPS.com® -1USPS
                     Case 1:19-cv-11159-ADB Document          Tracking®
                                                           Filed        Results Page 15 of 37
                                                                   05/22/19


   USPS Tracking
                                          ®               FAQs       (https://www.usps.com/faqs/uspstracking-faqs.htm)




                                               Track Another Package                    +
                                                                                                                B
                                                                                                            Remove   
   Tracking Number: 70131090000038455301

   Your item was delivered to an individual at the address at 3:08 pm on July 21, 2018 in
   ALBUQUERQUE, NM 87123.




     Delivered
   July 21, 2018 at 3:08 pm
   Delivered, Left with Individual




                                                                                                                     Feedback
   ALBUQUERQUE, NM 87123




                                                                                                                 
       Tracking History


       July 21, 2018, 3:08 pm
       Delivered, Left with Individual
       ALBUQUERQUE, NM 87123
       Your item was delivered to an individual at the address at 3:08 pm on July 21, 2018 in ALBUQUERQUE,
       NM 87123.



       July 21, 2018, 3:22 am
       Departed USPS Facility
       ALBUQUERQUE, NM 87101



       July 20, 2018, 11:41 pm
       Arrived at USPS Facility
       ALBUQUERQUE, NM 87101



       July 20, 2018
       In Transit to Next Facility


https://tools.usps.com/go/TrackConfirmAction?tLabels=7013%201090%200000%203845%205301                                      1/3
12/16/2018                                   USPS.com® -1USPS
                     Case 1:19-cv-11159-ADB Document          Tracking®
                                                           Filed        Results Page 16 of 37
                                                                   05/22/19
       July 19, 2018, 10:49 pm
       Departed USPS Regional Facility
       BOSTON MA DISTRIBUTION CENTER



       July 19, 2018, 9:28 pm
       Arrived at USPS Regional Facility
       BOSTON MA DISTRIBUTION CENTER




                                                                                                
       Product Information



                                                            See Less     




                                Can’t find what you’re looking for?




                                                                                                    Feedback
                        Go to our FAQs section to find answers to your tracking questions.


                           FAQs (https://www.usps.com/faqs/uspstracking-faqs.htm)




                  The easiest tracking number is the one you don't have to know.
https://tools.usps.com/go/TrackConfirmAction?tLabels=7013%201090%200000%203845%205301                     2/3
12/16/2018                                   USPS.com® -1USPS
                Case 1:19-cv-11159-ADB Document               Tracking®
                                                           Filed        Results Page 17 of 37
                                                                   05/22/19
    With Informed Delivery®, you never have to type in another tracking number. Sign up to:

       See images* of incoming mail.

       Automatically track the packages you're expecting.

       Set up email and text alerts so you don't need to enter tracking numbers.

       Enter USPS Delivery Instructions™ for your mail carrier.



                                                              Sign Up

                                          (https://reg.usps.com/entreg/RegistrationAction_input?
   *NOTE: Black and white (grayscale) images show the outside, front of letter-sized envelopes and
   mailpieces that are processedapp=UspsTools&appURL=https%3A%2F%2Ftools.usps.com%2Fgo
                                through USPS automated equipment.




                                                                                                   Feedback




https://tools.usps.com/go/TrackConfirmAction?tLabels=7013%201090%200000%203845%205301                    3/3
Case 1:19-cv-11159-ADB Document 1 Filed 05/22/19 Page 18 of 37




                                                                 C
Case 1:19-cv-11159-ADB Document 1 Filed 05/22/19 Page 19 of 37
Case 1:19-cv-11159-ADB Document 1 Filed 05/22/19 Page 20 of 37
Case 1:19-cv-11159-ADB Document 1 Filed 05/22/19 Page 21 of 37
Case 1:19-cv-11159-ADB Document 1 Filed 05/22/19 Page 22 of 37
Case 1:19-cv-11159-ADB Document 1 Filed 05/22/19 Page 23 of 37
Case 1:19-cv-11159-ADB Document 1 Filed 05/22/19 Page 24 of 37
Case 1:19-cv-11159-ADB Document 1 Filed 05/22/19 Page 25 of 37
Case 1:19-cv-11159-ADB Document 1 Filed 05/22/19 Page 26 of 37




                                                                 D
Case 1:19-cv-11159-ADB Document 1 Filed 05/22/19 Page 27 of 37
Case 1:19-cv-11159-ADB Document 1 Filed 05/22/19 Page 28 of 37
Case 1:19-cv-11159-ADB Document 1 Filed 05/22/19 Page 29 of 37




                                                                 E
Case 1:19-cv-11159-ADB Document 1 Filed 05/22/19 Page 30 of 37




                                                                 F
Case 1:19-cv-11159-ADB Document 1 Filed 05/22/19 Page 31 of 37
Case 1:19-cv-11159-ADB Document 1 Filed 05/22/19 Page 32 of 37




                                                                 G
Case 1:19-cv-11159-ADB Document 1 Filed 05/22/19 Page 33 of 37
Case 1:19-cv-11159-ADB Document 1 Filed 05/22/19 Page 34 of 37




                                                                 H
Case 1:19-cv-11159-ADB Document 1 Filed 05/22/19 Page 35 of 37
Case 1:19-cv-11159-ADB Document 1 Filed 05/22/19 Page 36 of 37
          Case 1:19-cv-11159-ADB Document 1 Filed 05/22/19 Page 37 of 37




                              COMMONWEALTH OF MAS SACHUSETTS
                                      The Trial Court


   Middlesex,   ss                                         Lowell District Court
                                                           Docket #1811CV925
                                                                                                      I
  Jeanne   D'Arc Credit Union, )
                 Plaintiff     )
                               )
  v.                           )
                                    )
  Rachel D. Wiley NK/A,             )
  Rachel Wiley, Defendant           )
                                    )

                                        NOTICE OF DISMISSAL
                                        Pursuant to Rule a1(a)(1)(i)


           Jeanne    D'Arc Credit Union hereby gives notice that it is dismissing this case without
 prejudice.

                                                         Jeanne   D'Arc Credit Union


 Dated:          8/2/18

                                                        Boulay Law Firm, LLC
                                                        9 Central Street Suite 402
                                                        Lowell, MA 01852
                                                        (978) 4s2-4100
                                                        BBO#553385


                                  CERTIFICATE OF SERVICE

I hereby certiff that the named Defendant, was served by first class mail postage prepaid a copy
of this Notice of Dismissal by first class mail postage prepared to: Rachil O. Wiiey,:S5 W.
Coyote Lane, SE, Albuquerque, NM 87123, this 2nd day of
